

117 HCON 54 IH: Objecting to the slowdown in mail delivery and postage rate increase instituted by Postmaster General Louis DeJoy and seeking to halt both actions pending further investigation.
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 54IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. Mfume (for himself, Ms. Norton, Mr. Cicilline, and Mr. Krishnamoorthi) submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONObjecting to the slowdown in mail delivery and postage rate increase instituted by Postmaster General Louis DeJoy and seeking to halt both actions pending further investigation.Whereas the United States Postal Service deliberately started slowing its mail delivery on Friday, October 1, 2021, and plans to add rate hikes for mail delivery to the slowdown as part of an overt plan by Postmaster General Louis DeJoy;Whereas the most widespread and significant changes will affect first-class mail delivery, items such as letters, small packages, bills, and tax documents;Whereas prior to the changes by Postmaster General DeJoy, customers throughout the United States could expect first-class mail to reach its destination in 1 to 3 days; now, that timeframe will extend to between 1 and 5 days, even though the United States Postal Service is required by law to provide prompt, reliable, and efficient services;Whereas Postmaster General DeJoy started his tenure in June 2020, then implemented operational changes at the United States Postal Service soon after by slowing mail delivery, reassigning and displacing 23 postal executives, and deactivating 10 percent of mail sorting machines to create a dayslong mail backlog;Whereas, on August 24, 2020, the Committee on Oversight and Reform of the House of Representatives held a hearing to hold Postmaster General DeJoy and the United States Postal Service Board of Governors accountable for a deterioration in mail delivery reliability in anticipation of the November 2020 elections;Whereas the hard work of the on-the-ground employees at the United States Postal Service combined with congressional intervention prevented the vote-by-mail components of the November 2020 elections from failing;Whereas the Committee on Oversight and Reform of the House of Representatives continued to hold Postmaster General DeJoy accountable after the November 2020 elections, holding another congressional hearing on February 24, 2021, that—(1)examined legislative proposals to improve mail delivery performance standards; and(2)led to Postmaster General DeJoy’s public apology for slowdowns through the holiday season;Whereas the United States Postal Service is required by law to deliver to any postal address in the United States, no matter what;Whereas current United States Postal Service slowdowns could most affect the elderly, people with disabilities, and those in rural areas for whom mail delivery is critical to their health care, financial security, and connection to the broader world;Whereas affordability is a crucial aspect of the United States Postal Service, which is currently being undercut by price hikes on many first-class mail products according to the Postmaster General’s plan;Whereas the House of Representatives passed mail-in ballot delivery reforms through the For the People Act in March 2021, and multiple other measures have been introduced that could help the United States Postal Service provide more dependable service for the American people, including the United States Postal Service Fairness Act, the Vote By Mail Tracking Act, the Nonpartisan Postmaster General Act, the Postal Service Improvement Act, the bipartisan Postal Service Reform Act, the DEJOY Act, and the Postal Vehicle Modernization Act, as well as funding measures through the Build Back Better Act that could help electrify the United States Postal Service delivery vehicle fleet and modernize other equipment used by frontline employees;Whereas under Federal statute, the United States Postal Service must receive an advisory opinion from the independent Postal Regulatory Commission, which serves as a regulatory body for the United States Postal Service, when it seeks to implement reforms that would affect service on a nationwide basis;Whereas the Postal Regulatory Commission has signaled that United States Postal Service slowdowns under the plan might not have the intended effect, as the slowdowns are based on unproven assumptions, and that the Postal Service would achieve only paltry savings from the Postmaster General’s plan; andWhereas the Postal Regulatory Commission’s advisory opinion does not carry the force of law, however, and even if the Commission ruled firmly against Postmaster General DeJoy’s plan, the agency could move forward anyway: Now, therefore, be itThat—(1)Congress objects to the slowdown in mail delivery instituted by Postmaster General Louis DeJoy in his plan; and(2)the decisions to slow down mail and to increase postage rates should be halted immediately pending further investigation and full substantiation by Postmaster General Louis DeJoy to the Congress.